Case: 15-14668   Date Filed: 04/26/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14668
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:14-cv-00108-CAR-MSH



MARYANN BROTHERS,

                                                      Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 26, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14668     Date Filed: 04/26/2016   Page: 2 of 3


      Maryann Brothers appeals the judgment that affirmed the denial of her

application for disability insurance benefits and supplemental security income from

the Social Security Administration. 41 U.S.C. §§ 405(g), 1383(c)(3). Brothers

argues that the administrative law judge failed to account for her limitations in

timely completing tasks and responding appropriately to supervisors in the

hypothetical question posed to the vocational expert and in the assessment of

Brothers’s residual functional capacity. We affirm.

      The administrative law judge accounted for Brothers’s limitations. The

administrative law judge gave “great weight” to the findings of Dr. David S.

Bailey, a psychologist, that Brothers could understand and complete basic

instructions and had extreme limitations in interacting with the public, coworkers,

and supervisors. And the administrative law judge gave great weight to the

findings of Dr. Clifford Guarnaccia, a state psychologist, that Brothers had “some

limitation in understanding and remembering detailed instructions, [yet could]

sustain attention for two-hour periods” to “complete tasks” with occasional

reminders by a supervisor with whom Brothers might “develop interpersonal

problems” but could “maintain basic social interactions.” See Sharfarz v. Bowen,

825 F.2d 278, 279 (11th Cir. 1987). Based on this evidence, the administrative law

judge found that Brothers could “work only where no production rate or pace is




                                          2
               Case: 15-14668     Date Filed: 04/26/2016     Page: 3 of 3


required[,] can perform only simple routine tasks, and can work where only

occasional interaction with the public and co-workers is required.”

      The administrative law judge also included those limitations in the

hypothetical question posed to the vocational expert. See Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011). The administrative law judge was

not required to refer to supervisors when the residual functional capacity

assessment and the hypothetical question included a restriction on Brothers’s social

interaction in the workplace. And the administrative law judge was not required to

“specifically refer to every piece of evidence . . . [when his] decision [reveals]. . .

that [he] considered [Brothers’s] medical condition as a whole.” Dyer v. Barnhart,

395 F.3d 1206, 1211 (11th Cir. 2005).

      We AFFIRM the judgment in favor of the Commissioner.




                                            3